Citation Nr: 1216346	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  08-13 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Surviving spouse




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1973. The Veteran had service in the Republic of Vietnam. The Veteran died in August 2004, and the appellant is the surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The appellant's disagreement with this rating decision led to this appeal. 

The appellant testified before the undersigned Acting Veterans Law Judge in June 2010. A copy of the transcript of this hearing has been associated with the claims file. 

In an August 2010 decision, the Board denied the appellant's claim.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a September 2011 Memorandum Decision, the Court vacated the Board's decision and remanded the matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In the now-vacated August 2010 decision, the Board noted that no new evidence had been received following the appellant's June 2010 hearing.  Upon review, however, the record indicates that the appellant had submitted additional evidence that had been received by VA but had not been associated with the claims folder prior to the Board's decision.  

As the newly submitted evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record, the appeal must be returned to the agency of original jurisdiction for readjudication.  See 38 C.F.R. §§ 19.9, 20.1304 (2011).  

The record also indicates that the appellant has not been informed of how to establish an effective date as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This must be accomplished.

Finally, in the September 2010 Memorandum Decision, the Court stated that the Board had utilized the incorrect legal standard in determining that the duty to assist the appellant was not triggered.  Specifically, the Board had stated that because there was "no competent evidence of a link between the Veteran's death and his service" and "[w]ithout such evidence there is no need to obtain a medical opinion."  Instead, the Court observed that "[t]he Board should have determined whether, based on the evidence of record, 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'"

Here, the appellant contends that the Veteran death was attributable to service. She has asserted that his exposure to the herbicide agent, Agent Orange, during service in the Republic of Vietnam led to his cancer. During the hearing, the appellant also testified that the Veteran had diabetes as a result of his military service which contributed to his death. 

Based on her allegations, the Board finds that there is a reasonable possibility that a VA medical opinion would aid the appellant in substantiating her claim.  38 U.S.C. § 5103A(a).  A remand is therefore necessary so this may be accomplished. 

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should send the veteran corrective notice which complies with the notification requirements outlined by the VCAA and the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, forward the Veteran's claims file to an appropriate VA clinician for an opinion regarding the etiology of the factors that caused the Veteran's death.  The clinician should review the claims folder and consider all pertinent evidence of record, including the August 2004 Certificate of Death which lists metastatic melanoma as the immediate cause of the Veteran's death.  The examiner should then provide the following opinions:

(a) Whether it is as least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus caused, materially contributed to, or hastened his death?  [In addressing this question, the VA clinician should address the appellant's argument that the Veteran's diabetes mellitus was a contributory cause of his death.  

(b) Whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's metastatic melanoma had its clinical onset in service or was otherwise related to active duty, to include his presumed exposure to herbicides.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Following completion of the above, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the decision remains adverse to the appellant, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


